Citation Nr: 1432756	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  05-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Survivors' and Dependents' Assistance in accordance with Chapter 35 of Title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946, and from June 1948 to October 1975.  The Veteran died in September 1992.  The Appellant is the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the case in December 2006, December 2008, and April 2011.  

In April 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  In May 2014, the Appellant responded that she had nothing further to submit.  

The development ordered by the Board in its remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).









FINDINGS OF FACT

1.  The Veteran died on September [redacted], 1992.  The death certificate lists the cause of death as cardiovascular failure and ventricular tachycardia due to or as a consequence of long standing myocardial dysfunction that was due to or a consequence of rheumatic heart disease and three open heart surgeries.  Aortic stenosis was listed as a significant condition contributing to death but not resulting in the underlying cause.  

2.  At the time of his death, the Veteran was not service connected for any disease or disability.

3.  There is no competent evidence linking any disability associated with the Veteran's death to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The requirements for eligibility for Survivors' and Dependents' Assistance benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service June connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for dependency and indemnity compensation, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided a pre- and post- adjudication VCAA notice by letters in June 2003 and in February 2007.  As for the content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the Appellant was not notified of the evidence and information required to substantiate a claim based on a not yet service connected disability, the January 2005 statement of the case and numerous supplemental statements of the case provided such information.  Further, the Appellant has neither alleged nor demonstrated any prejudice with regard to the content of the VCAA notice.  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured when following the content-complying notice, the claim was readjudicated by the supplemental statement of the case in August 2013. 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and private medical records.

VA obtained medical opinions.  As the opinion are based on a review of the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the opinion are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


Service Connection for the Cause of the Veteran's Death

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a Veteran's surviving spouse.  38 U.S.C.A. § 1310.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 C.F.R. § 3.312(a).  




For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).





Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when inducted into service, except as to defects, infirmities, or disorders noted at entrance into service.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.   

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b)

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree any time after service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Pursuant to 38 C.F.R. § 3.307(a)(6), certain diseases associated with exposure to herbicides are presumed to be incurred in or aggravated by service.  Listed among these diseases are ischemic heart disease and type 2 diabetes mellitus. 38 C.F.R. § 3.309(e).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

When the evidence is admissible, the Board must then determine whether the evidence is credible. Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The Veteran had two periods of service, totaling more than 30 years, including a tour of duty in the Republic of Vietnam from February 1968 to February 1969.   

On entrance examination in June 1943, history included rheumatic fever and endocarditis.  In July 1949 on enlistment medical examination, history included rheumatic fever in 1939.

In February 1974, the Veteran was diagnosed with mitral stenosis.  On retirement examination, history included rheumatic fever with no complications or sequelae.  The same examination noted that the Veteran suffered from well controlled mitral stenosis.  

After service, private medical records show that the Veteran was diagnosed with type 2 diabetes mellitus in September 1990.  

The Veteran died on September [redacted], 1992.  The death certificate lists the cause of death as cardiovascular failure and ventricular tachycardia; due to, or as a consequence of long standing myocardial dysfunction; due to, or as a consequence of, rheumatic heart disease and three open heart surgeries.  Aortic stenosis was listed as a significant condition contributing to death but not resulting in the underlying cause.  




In April 2003, the Appellant asserted that the Veteran's diabetes was related to his service in Vietnam, and that diabetes contributed to his heart condition which led to his death.

In July 2004, a VA physician determined that it was less likely than not that the Veteran's cardiac death was caused by atherosclerotic heart disease.  Rather the Veteran's death was most likely due to longstanding rheumatic valvular heart disease.  The physician concluded that the Veteran's diabetes was not the most likely cause of the Veteran's death.  

In support of the opinion, the VA physician noted that clinical evidence suggested that the Veteran's heart condition was due to valvular heart disease, not coronary artery disease.  The VA physician stated that the Veteran's death certificate attributed the cardiogenic failure and ventricular tachycardia to rheumatic heart disease.  The VA physician noted that the coronary artery study conducted four days before the Veteran's death showed only trivial irregularities and no significant cardiac blockage.  

In July 2007, a VA cardiologist determined that the Veteran's rheumatic heart disease preexisted service, and that the increase during service was due to the natural progression of the disease.  The VA cardiologist stated that mitral stenosis noted on the Veteran's retirement examination represented an increase in disability due to the natural progress of the disease.  

In support of the opinion, the VA cardiologist noted that the Veteran's 1943 entrance examination showed a history of rheumatic fever and endocarditis at age 12.  The VA cardiologist cited medical literature in support of the opinion that "mitral stenosis in the adult usually develops as a sequel to rheumatic fever." 



The VA cardiologist stated that there was a latent period between the initial attack of rheumatic fever and the later development of mitral stenosis with a relatively long period of mild to moderate symptoms.  The VA cardiologist stated that though the Veteran was noted to have suffered from rheumatic fever at induction, he was relatively asymptomatic for some time.  As symptoms progressed, the mitral stenosis noted on retirement examination represented an increase in disability due to the natural progress of the disease.  

The VA cardiologist stated that the Veteran's post-service course of treatment was consistent with the worsening progression of rheumatic fever, and at the time of the Veteran's death, rheumatic heart disease had affected both mitral and aortic valves, resulting in severe congestive heart failure, arrhythmia, and cardiac death.  

In April 2014, a VHA cardiologist answered specific questions posed by the Board.  

The VHA cardiologist stated that the in-service worsening of the Veteran's rheumatic heart disease was a consequence of the natural progression of the disease.  The VHA expert stated that chronic manifestations due to residual and progressive valve deformity occur in up to 39 percent of adults with previous rheumatic heart disease.  The VHA expert stated that fusion of the valve apparatus result in stenosis and insufficiency, which developed 2 to 10 years after an episode of acute rheumatic fever, and that recurrent episodes may cause progressive damage to the valves.  The VHA expert stated that rheumatic heart disease is responsible for 99 percent of mitral stenosis in the United States.  

Applying this information to the Veteran, the VHA expert noted that the Veteran suffered from acute rheumatic fever at the age of 12, and subsequently developed mitral and aortic valve disease, and that other aspects of the Veteran's presentation, including atrial fibrillation, findings on a echocardiograph, and the surgical pathological findings on the mitral valve were "highly consistent" with progression of rheumatic heart disease which led to the development of heart failure and death.

The VHA expert expressed the opinion that it was less than likely that myocardial dysfunction or aortic stenosis were a sign of ischemic heart disease, or that ischemic heart disease contributed to the Veteran's death.  The VHA expert stated that coronary angiograms had not shown significant stenosis in the major arteries and that the Veteran had only moderate narrowing of a very small diagonal branch of the left anterior descending artery.  The VHA expert stated that the findings were not consistent with an ischemic etiology of myocardial dysfunction.  

Finally, the VHA expert concluded that it was less than likely that diabetes substantially contributed to the Veteran's death.  The VHA expert noted that although diabetes has been identified as a risk factor for the development of non-rheumatic aortic stenosis and worsening heart failure, the magnitude of the Veteran's preexisting rheumatic heart disease made it less likely than not that diabetes contributed to the cause of death.  

Analysis

The Veteran was not service connected for any disability at the time of his death.  Accordingly, the Board must determine whether any condition listed as a cause of death on his death certificate was related to active service, or whether any disability for which he was not service-connected, but could have been contributed materially to his death.

There are three possible avenues to determine whether the Veteran's death was  related to active service: first, that his death was related to in-service aggravation of rheumatic heart disease; second, that his death was related to ischemic heart disease; and third, that his death was related to diabetes. 



As for the first scenario, a history of rheumatic fever and endocarditis was noted on entrance examination in 1943.  Service connection is warranted if the pre-existing condition underwent an increase in severity, unless there is clear and unmistakable evidence that the increase was related to the natural progress of the condition.

As the Veteran was treated for mitral stenosis at the end of his service, the Veteran's disability underwent an increase in severity during service.  It is clear and unmistakable, however, that the increase was related to the natural progress of rheumatic fever as concluded by a VA cardiologist and the VHA expert.  

In July 2007, the VA cardiologist stated that the Veteran's in-service mitral stenosis represented an increase in disability due to the natural progress of rheumatic fever, which closely matched the presentation of rheumatic fever as documented in the medical literature.  

The VHA expert also concluded that rheumatic fever naturally progressed during service.  The VHA expert stated that the Veteran's presentation - including his development of stenosis during service - is highly consistent with the progression of rheumatic heart disease.  

Together the opinions constitute clear and unmistakable that the in-service increase in rheumatic heart disease was due to the natural progression of the preexisting condition cishis disease.  There is no opinion or evidence to the contrary.  Service connection for the cause of the Veteran's death is not warranted on this basis.  







Next, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides.  As such, service connection would be warranted for any disability listed as presumptively related to this exposure, including ischemic heart disease and diabetes.  Service connection for the cause of his death would be warranted if it is shown that either condition contributed materially to his death.

The evidence does not support such a finding.

None of the medical opinions support a finding that ischemic heart disease was the principal or contributing cause of the Veteran's death.  In July 2004 a VA physician noted that the clinical evidence suggested that the Veteran's heart condition was due to valvular heart disease, not coronary artery disease and that the coronary artery study conducted four days prior to the Veteran's death showed only trivial irregularities and no significant blockage.  

The VHA expert stated that it was less than likely that myocardial dysfunction or aortic stenosis were a sign of ischemic heart disease, or that ischemic heart disease contributed to the Veteran's death.  The VHA expert noted that coronary angiograms did not show significant stenosis in the major arteries, and that the Veteran had only moderate narrowing of a very small diagonal branch of the left anterior descending artery.  The VHA expert stated that the findings were not consistent with an ischemic etiology of the myocardial dysfunction.  

There is no evidence that ischemic heart disease contributed materially to the Veteran's death.  Service connection for his death is not warranted on this basis.  

Finally, there is no competent evidence that the Veteran's diabetes contributed to his death.  As the Veteran served in Vietnam and was diagnosed as suffering from diabetes, service connection for this disability would have been warranted.

Apart from the Appellant's assertion that the Veteran's diabetes was a principal or contributory cause of his death, one VA physician concluded that the Veteran's diabetes was not the most likely cause of the Veteran's death.  In a more detailed conclusion, the VHA expert acknowledged that diabetes was a risk factor for the development of heart conditions, but that the magnitude of the Veteran's preexisting rheumatic heart disease made it less likely than not that diabetes contributed to his death.  

The only evidence supporting this theory is the Appellant's statement.  The evidence is not competent evidence.  Determining the etiology and interrelationship between a heart condition and diabetes requires medical knowledge and training and is not susceptible to lay opinion.  Jandreau, 492 F.3d at 1377.  There is no showing that the Appellant has such a background to offer the opinion, and her assertions are not considered competent evidence.  

As the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, there is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.

Entitlement to Survivors' and Dependents' Assistance

For the purpose of educational assistance under 38 U.S.C.A. Chapter 35, the surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

None of the conditions are met here.  Only the fourth provision is truly at issue, as claims for Survivors' and Dependents' Assistance are frequently included and adjudicated with claims for service connection for the cause of the Veteran's death.  The failure of the first claim necessarily means that this claim must fail, and Survivors' and Dependents' Assistance is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to Survivors' and Dependents' Assistance in accordance with Chapter 35 of Title 38 of the United States Code is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


